Citation Nr: 0912419	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for menstrual 
problems, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1 to May 
19, 1990 and from December 6, 1990 to July 4, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 10 
percent for menstrual problems including heavy and irregular 
bleeding.  In September 2005, the Veteran and her mother 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board remanded this case for additional development in 
May 2006.  The requested development has been accomplished.  
A service connection claim for post-traumatic stress disorder 
(PTSD) was one of the issues remanded by the Board.  The RO 
has since granted that claim in November 2008.  As this claim 
has been granted, there is no longer any issue of fact or law 
to be resolved and the service connection claim for PTSD is 
no longer before the Board.  See 38 U.S.C.A. §§ 7104, 7105 
(2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a statement in January 2009 that she 
has been to an "outside doctor" for bleeding 81 days 
continually in 2007 and was prescribed iron pills because the 
doctor believed she was anemic.  These treatment records are 
not reflected in the claims file and should be obtained.  

She stated that her cycles can be clotted, heavy, non-stop, 
and painful and she has to wear two pads, which she changes 
often.  VA treatment records dated from 2001 to 2007 show 
findings of heavy flow, lower abdominal pain, painful 
intercourse, and diagnoses of uterine fibroid, dysfunctional 
uterine bleeding, menorrhagia, and dysuria possibly related 
to urinary tract infection.  A January 2004 computed 
tomography scan of the abdomen and an October 2006 pelvic 
ultrasound were both negative.  Her papanicolaous (Pap) 
smears were consistently normal.  She had been prescribed 
Depo-Provera to control abnormal bleeding in November 2006 
but also had found that she had spotting and bleeding after 
her Depo-Provera shot in January 2007.  

The Veteran is rated under 38 C.F.R. § 4.116, Diagnostic Code 
7629 for endometriosis, which notes that a diagnosis of 
endometriosis must be substantiated by laparoscopy.  The 
medical records do not show any such examination or 
diagnosis; so the Veteran is apparently rated by analogy 
under this diagnostic code.  See 38 C.F.R. § 4.20 [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.].  
Diagnostic Code 7629 evaluates endometriosis in terms of 
whether there is pelvic pain, heavy or irregular bleeding 
controlled or not controlled by medication, lesions in the 
bowel or bladder confirmed by laparoscopy, or bowel or 
bladder symptoms.

The Veteran was last evaluated for her service-connected 
menstrual problem in December 2004, at which time pelvic 
examination was normal.  She complained of heavy bleeding 
with clotting, painful intercourse, and dryness and was 
prescribed cream for the dryness.  The record shows that 
since that time she has developed uterine fibroids and it is 
not clear if her prescribed birth control method is helping 
with the bleeding or not.  As the Veteran has stated and the 
record shows a worsening in her condition since the December 
2004 VA examination, another VA examination is necessary to 
determine the present severity of her menstrual problem.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran also should be provided with a notice letter that 
satisfies the criteria of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter for 
her increased rating claim for menstrual 
problems that satisfies the criteria of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In the letter, ask the Veteran to 
identify and sign the release for any 
additional treatment she has received for 
her menstrual problems since 2007 
including the "outside" doctor she saw 
in 2007 who prescribed her iron pills 
related to her menstrual bleeding.

2.  Schedule the veteran for a VA 
gynecological examination to obtain an 
opinion as to the present severity of her 
menstrual problems.  Any indicated 
feasible diagnostic studies should be 
accomplished.  The examiner should, at a 
minimum, determine the following:

(a)  Whether there is pelvic pain or heavy 
or irregular bleeding not controlled by 
treatment.

(b)  Whether there are bowel or bladder 
symptoms.  

The claims folder must be made available 
to the examiner for review in conjunction 
with this examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re-
adjudicate the claim.  If the claim 
remains denied, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




